Citation Nr: 0009072	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension secondary 
to medication used to treat service-connected rheumatoid 
arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1953 to July 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. There is no competent medical evidence of record to 
establish that the appellant's hypertension is proximately 
due to, the result of, or made worse by medication used to 
treat his service-connected rheumatoid arthritis.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for hypertension secondary to medication used to treat 
service-connected rheumatoid arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  In the 
present case, the threshold question that must be answered in 
whether the appellant has presented a well-grounded claim for 
secondary service connection.

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1999).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 429, 448 (1995).

A well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
needs to be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

The appellant claims that he is entitled to secondary service 
connection for hypertension due to medication used to treat 
his service-connected rheumatoid arthritis.  He was granted 
service connection for arthritis by rating action of June 
1955.  The initial 30 percent rating was effective in August 
1954.  The arthritis was variously characterized as 
rheumatoid or chronic mixed type.  Records for the 1950's do 
not reflect that the appellant took medication for his 
complaints until a physical examination in August 1959.  At 
that time it was indicated that he was taking aspirin.

The 30 percent rating for arthritis remained in effect for 
many years.  The appellant sought an increased rating in the 
early 1990's.  On examination in 1989 it was noted that he 
had worked as a Civil Service foreman until 1988.  It was 
noted that he took Indocin and Motrin.  Ultimately, the 
rating for what is now called rheumatoid arthritis was 
increased to 40 percent.

On a 1996 VA examination, the appellant stated that he began 
experiencing headaches in approximately 1980, when he went to 
a physician, who diagnosed him with high blood pressure.  He 
was then referred to the Montgomery VAMC, where he was 
prescribed blood pressure medication.  Records from the 
Montgomery VAMC reflect that the appellant was diagnosed with 
hypertension in July 1995.  VA examinations given in May 1996 
and in September 1997 also indicate diagnoses of 
hypertension.  The appellant's September 1997 VA examination 
indicated that the appellant was currently taking the drugs 
Terazosin and Norasc for his hypertension, and was taking 
Esgic, Naproxen and Tylenol for his arthritic disorder.

Based on the evidence of record, it is apparent that the 
appellant currently suffers from hypertension.  However, he 
has not submitted medical evidence that offers an opinion 
that this hypertension is related to or caused by the 
medication he uses to treat his service-connected rheumatoid 
arthritis.  In fact, to the contrary, a VA examiner concluded 
in September 1997 that the appellant's hypertension is not 
related to this medication.  Specifically, the examiner 
stated that naproxen, a drug taken by the appellant, is a 
non-steroidal, anti-inflammatory drug which can potentially 
cause damage to the kidneys.  Although it is theoretically 
possible that this kidney damage could cause hypertension, 
there is no evidence that the appellant has any renal damage 
secondary to the drug.

Documents submitted by the appellant which address 
precautions for users of the medications Indomethacin, 
Ibuprofen and Naproxen do not indicate that these medications 
cause or aggravate hypertension.  Rather, the documents 
indicate that caution should be taken by patients who already 
have hypertension, setting forth possible side effects.  As 
such, these documents do not provide a nexus to well ground 
the appellant's claim.  In the absence of medical evidence of 
a nexus or relationship between the current disability and a 
service-connected disability, the appellant has not submitted 
a well-grounded claim and his claim must be denied on this 
basis.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for hypertension as secondary to 
medication used to treat rheumatoid arthritis as not well 
grounded.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for hypertension secondary to medication 
used to treat service-connected rheumatoid arthritis is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

